Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after issue of allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the previous allowance still holds pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/28/2020 has been entered.


Allowable Subject Matter
Claims 1, 3, 5,7-11, 13-21 and 28-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Napadensky (20100191360)/Gardiner (20170106594) combination state that solidifiable material can fully surround or contain the non-solidifiable material ([0028]) to form a hollow object or even a composite including a foam material.  However, the combination fails to teach that a solidifiable and non-solidifiable material are interspersed in the same voxel using probabilistic function to form a foam, this feature is deemed novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Penn et. al.  (US 6175422).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/DEBJANI ROY/Examiner, Art Unit 1741        

/MARC C HOWELL/Primary Examiner, Art Unit 1774